DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: 
In regards to claim 18, line 3, 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin et al. (US 2010/0237096 A1).
In regards to claim 1, Wegelin discloses, in figure 2, a power distribution apparatus (10) for providing power to a plurality of dispensers (Par 0028), comprising: a transmitter (120) configured to transmit wireless power to at least one of a supply coupler or an energy storage component (400, Par 0026); a load coupler (110) configured to receive a first portion of the wireless power (Par 0013) and provide first power to one or more dispensers of the plurality of dispenser (Par 0028) based upon the first portion of the wireless power (Par 0026); and the energy storage component (400) configured to: receive a second portion of the wireless power (Par 0026), and upon a threshold being exceeded, 
In regards to claim 4, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the load coupler comprising: a first coupling element (250) for coupling the load coupler (110) to a first dispenser (100) of the one or more dispensers; and a second coupling element (250) for coupling the load coupler (110) to a second dispenser (100, Par 0028; the battery 400 maintained by multiple dispensers 100 can be wirelessly recharged, thereby allowing a single power-transmission module 120 to be used to recharge multiple dispensers 100 in multiple locations) of the one or more dispensers.
In regards to claim 5, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, wherein the transmitter (120) is mounted to a surface within a line of sight of at least one of the load coupler (110) or the energy storage component (transmitter 120 is mounted to a surface within a line of sight of the load coupler 110 and energy storage component 400, see figure 1 and 2; par 0022).
In regards to claim 6, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 7, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, wherein the threshold is associated with the first power being provided to the one or more dispensers by the load coupler (Par 0025, As such, during the operation of the system 10, power from the wireless power signal 140 is supplied to the battery 400 to allow recharging thereof. Once recharged, the power-transmission module 120 ceases transmission of the power signal 140, whereupon the dispenser 100 is powered using the power supplied from the battery 400).
In regards to claim 8, Wegelin discloses, in figure 2, the power distribution apparatus of claim 7, wherein the threshold is based upon an electrical current (DC current, par 0013).
In regards to claim 9, Wegelin discloses, in figure 2, a power distribution apparatus (10) for providing power to a plurality of dispensers (Par 0028) comprising: a load coupler (110) configured to 
In regards to claim 10, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, wherein: the first power is based upon a first portion of the wireless power (Par 0018; The wireless power receiver 110 is coupled to the dispenser controller 200 and maintains a receiving antenna 250 that is capable of receiving the wireless power signal 140 sent from the power-transmission module 120); and the second power is based upon at least one of the first portion of the wireless power of a second portion of the wireless power (Par 0028, the battery 400 of the dispenser 100 is recharged as the power signal 140 from power-transmission module 120 comes into the range of reception of the power receiver 110 maintained by the dispenser 100 during the replacement of the depleted refill containers 220).
In regards to claim 11, Wegelin discloses, in figure 2, the power distribution apparatus of claim 10, wherein the load coupler (110) is configured to receive the first portion of the wireless power (Par 0013) and the energy storage component (400) is configured to receive the second portion of the wireless power (Par 0026).
In regards to claim 13, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, wherein the threshold is based upon an electrical current (DC current, par 0013).
In regards to claim 14, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, wherein the threshold is based upon concurrent operation of the one or more dispensers (Par 0028, the battery 400 maintained by multiple dispensers 100 can be wirelessly recharged, thereby allowing a single power-transmission module 120 to be used to recharge multiple dispensers 100 in multiple locations).
In regards to claim 15, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, the load coupler comprising: a first coupling element (250) for coupling the load coupler (110) to a first dispenser (100) of the one or more dispensers; and a second coupling element (250) for coupling the load coupler (110) to a second dispenser (100, Par 0028; the battery 400 maintained by multiple dispensers 100 can be wirelessly recharged, thereby allowing a single power-transmission module 120 to be used to recharge multiple dispensers 100 in multiple locations) of the one or more dispensers.
In regards to claim 16, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, wherein the energy storage component (400) is coupled to the load coupler (110; Par 0018, 0025, wireless power is received by supply coupler 110 which is coupled to power supply 260 and controller 200 and energy storage component 400).
In regards to claim 17, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 18, Wegelin discloses, in figure 2, a method for providing power to a plurality of dispensers (Par 0028), comprising: receiving wireless power at least one of a load coupler (110; Par 0013) or an energy storage component (400) providing, by the load coupler (110), first power to one or more dispensers of the plurality of dispensers (Par 0028) based upon the wireless power (Par 0026); and upon a threshold being exceeded, providing, by the energy storage component (400), second power to the one or more dispensers of the plurality of dispensers based upon the wireless power (Par 0025).
In regards to claim 19, Wegelin discloses, in figure 2, the method of claim 18, comprising; transmittinq, by a transmitter (120), the wireless power (Par 0013).
In regards to claim 20, Wegelin discloses, in figure 2, the method of claim 18, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1).
In regard to claim 2, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) comprising a capacitor (Par 0025), but does not clearly disclose the capacitor having a capacitance of at least about 0.1 farad.
Wegelin discloses the claimed invention except for a capacitor having a capacitance of at least about 0.1 farad.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a capacitor having a capacitance of at least about 0.1 farad, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 3, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) comprising a capacitor (Par 0025), but does not clearly disclose the capacitor having a capacitance between about 0.1 farad and about 10 farads.
Wegelin discloses the claimed invention except for a capacitor having a capacitance between about 0.1 farad and about 10 farads. It would have been obvious to one having ordinary skill in the art at the time the invention was made for a capacitor having a capacitance between about 0.1 farad and about 10 farads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin by including the energy storage component comprising a capacitor having a capacitance between about 0.1 farad and about 10 farads in order to enable the power-transmission module to operate without the need for mains power (Wegelin, par 0031).
In regards to claim 12, Wegelin discloses, in figure 2, the power distribution apparatus of claim 9, the energy storage component (400) comprising a capacitor (Par 0025), but does not clearly disclose the capacitor having a capacitance between about 0.1 farad and about 10 farads.
Wegelin discloses the claimed invention except for a capacitor having a capacitance between about 0.1 farad and about 10 farads. It would have been obvious to one having ordinary skill in the art at the time the invention was made for a capacitor having a capacitance between about 0.1 farad and 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin by including the energy storage component comprising a capacitor having a capacitance between about 0.1 farad and about 10 farads in order to enable the power-transmission module to operate without the need for mains power (Wegelin, par 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842